Citation Nr: 1102087	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial 
asthma for the period prior to July 15, 2009.

2.  Entitlement to a rating in excess of 60 percent for bronchial 
asthma for the period beginning July 15, 2009.

3.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to January 
1993.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions that were issued by 
the Regional Office (RO) in Jackson, Mississippi.  The issues 
addressed herein were previously remanded by the Board in 
decisions dated in November 2007, September 2008, and July 2010.  
This case has now been returned to the Board for appellate 
disposition. 

It is noted that the Veteran's claim for a higher rating for his 
bronchial asthma arose out of a January 2005 rating decision that 
reduced his rating for that disability from 100 percent to 30 
percent.  However, the propriety of the reduction was sustained 
in the Board's November 2007 decision.  During the course of this 
appeal, the Veteran's rating for his asthma was increased to 60 
percent effective July 15, 2009.  Insofar as the propriety of the 
initial reduction from 100 percent to 30 percent was previously 
disposed of it is no longer at issue herein and only the 
Veteran's claims for higher ratings for that disability will be 
addressed, as well as the Veteran's remaining claim for  TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 25, 2006, the Veteran's bronchial asthma was 
not characterized by forced expiratory volume in one second (FEV-
1) or 55 percent predicted or less;  FEV-1/ forced vital capacity 
(FVC) of 55 percent or less; at least monthly visits for a 
physician for required care of exacerbations; or intermittent (at 
least 3 per year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  On October 25, 2006, the Veteran's FEV-1 was 47.6 percent 
predicted.

3.  Beginning July 15, 2009, the Veteran's bronchial asthma was 
not characterized by FEV-1 less than 40 percent predicted, or 
FEV-1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or the requirement for 
daily use of systemic high dose corticosteroids or 
immunosuppressive medications.

4.  The Veteran is presently service connected for asthma, rated 
60 percent disabling; chronic maxillary sinusitis, rated 10 
percent disabling; allergic rhinitis with deviation of nasal 
septum, rated 10 percent disabling; shin splints, right leg, 
rated noncompensably disabling; shin splints, left leg, rated 
noncompensably disabling; and epididymitis, rated noncompensably 
disabling.  His combined disability rating is 70 percent.

5.  The Veteran is presently enrolled in college, seeking an 
associate's degree in hospitality management. 

6.   The evidence does not show that the Veteran is unable to 
engage in substantially gainful employment solely as a result of 
his service connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2006 , the criteria for a rating in 
excess of 30 percent for bronchial asthma were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97 
Diagnostic Code 6602 (2010).

2.  Beginning October 25, 2006, the criteria for a rating of 60 
percent, but no higher, for asthma were met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97 Diagnostic Code 6602 
(2010).


3.  Beginning July 15, 2009, the criteria for a rating in excess 
of 60 percent for bronchial asthma were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97 Diagnostic Code 
6602 (2010).

4.  The criteria for TDIU were not met at any time during the 
course of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran's claim for a higher rating for his 
asthma arose out of a rating decision dated in January 2005 that 
reduced his rating for that disability from 100 percent to 30 
percent.  The Veteran was sent information about the duty to 
assist in connection with the proposal to reduce the Veteran's 
rating in an August 2004 letter.  In March 2005, prior to the 
rating decision that denied his claim for TDIU, the Veteran was 
sent another VCAA letter in connection with his claim for TDIU as 
well as for several other disabilities that are no longer at 
issue in this appeal.  In addition to explaining the parameters 
of VA's duty to assist the Veteran, that letter included 
information about what the evidence needed to show in order to 
establish entitlement to TDIU.  

In February 2008 the Veteran was sent another VCAA letter that 
again explained VA's duty to assist the Veteran with obtaining 
evidence in support of his claims.  That letter also explained 
the manner whereby VA assigns disability ratings and effective 
dates for service connected disabilities.  In March 2009 the 
Veteran was sent a letter that explained the specific criteria 
that were applicable to rating asthma and informed the Veteran 
that in order to receive a higher rating for his asthma he needed 
to show that this disability worsened.  The letter also again 
provided information about VA's duty to assist the Veteran with 
developing evidence in support of his claim.  The Veteran's 
claims were subsequently readjudicated, most recently in a 
November 2010 supplemental statement of the case (SSOC), thereby 
curing any predecisional notice error.

In addition to its duty to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary to substantiate 
his or her claim(s), unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, social security 
administration (SSA) records, VA vocational rehabilitation 
records, written statements that were submitted by the Veteran, 
and the reports of several VA examinations which adequately 
addressed the Veteran's symptoms as well as their effect on his 
employability.  The Board is cognizant that the Veteran submitted 
an additional written statement after the most recent statement 
of the case (SOC) was issued; however, this letter generally 
consisted of argument and reiterating the information in prior 
written statements that were submitted by the Veteran.  Hence, it 
does not require a remand to the RO for initial consideration.  

For these reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA.

II.  Prior Remand

This case was remanded by the Board most recently in July 2010.  
A Veteran has a right to substantial compliance with the 
instructions that are set forth in a Board remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 
Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

The July 2010 remand instructed that (1) more recent VA treatment 
records be obtained; (2) vocational rehabilitation records be 
obtained; (3) SSA records be obtained; and (4) if the records 
obtained suggest a worsening of the Veteran's symptoms, the 
provision of a new examination.  The Veteran's claims thereafter 
were to be readjudicated.

In accordance with the remand instructions, VA treatment records, 
vocational rehabilitation records, and SSA records were obtained 
and associated with the claims file. The Veteran was also 
reexamined by VA in November 2010.  The Board finds that the 
examination was adequate to allow proper adjudication of the 
issue on appeal.  The examiner conducted a complete examination, 
recorded all findings considered relevant under the applicable 
diagnostic code, and considered the full history of the 
disability.  Thereafter, the claim was readjudicated in a 
November 2010 SSOC.  Therefore, the instructions that were set 
forth in the Board's July 2010 remand were complied with.

III. Increased Rating

The Veteran contends that his asthma is more severe than is 
contemplated by the 30 percent rating in effect prior to July 15, 
2009 and the 60 percent rating that is effect thereafter.  
Specifically, the Veteran contends that his asthma should be 
considered totally disabling.
 
Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Asthma is evaluated pursuant to 38 C.F.R. § 4.97, diagnostic code 
6602.  A 30 percent rating is assigned where FEV-1 is 56 to 70 
percent predicted, or FEV-1/FVC is 56 to 70 percent, or where 
daily inhalational or oral bronchodilator therapy or inhalational 
inflammatory medication is required.  A 60 percent rating is 
assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC 
is 40 to 55 percent, or where at least monthly visits to a 
physician are required for care of exacerbations or at least 
three courses per year of systemic corticosteroids are required.  
A 100 percent rating is assigned where FEV-1 is less than 40 
percent predicted, or FEV-1/FVC is less than 40 percent, or there 
is more than one attack per week with episodes of respiratory 
failure, or daily use of systemic high dose corticosteroids or 
immunosuppressive medications are required.  

When evaluating respiratory disorders utilizing the results of 
pulmonary function testing (PFTs), post-bronchodilator results 
are used in applying the rating criteria unless the post-
bronchodilator results were poorer than the pre-bronchodilator 
results.  In those cases, the pre-bronchodilator results are used 
for rating purposes.  38 C.F.R. § 4.96(d)(5).  

The veteran underwent pulmonary function testing on July 6, 2004.  
At that time his FEV-1 was 22.9 percent predicted and his FEV-
1/FVC was 45.  However the interpretation was that the 
bronchodilator response of 122% was not credible and that it was 
impossible to say whether the problem was with the pre or post 
bronchodilator test but there was a likely leak on the lung 
volumes that was not noticed by the technician.  Diffusion 
capacity was grossly underestimated.  The test was considered to 
be uninterpretable.

The Veteran was examined with respect to his asthma in July 2004.  
At that time he reported that he had asthma attacks with weather 
changes or on exertion.  He described his asthma attacks as 
shortness of breath and wheezing.  He reported using his 
albuterol inhaler two or three times per day.  He reported that 
he took steroid pills a couple of years ago but he was not 
currently taking this type of medication.  He reported that he 
had pneumonia a couple of years ago and that he had no history of 
tuberculosis.  He reported that he had an occasional cough.  He 
reported shortness of breath and estimated that he could walk one 
mile at a moderate pace.  He reported that he could only climb 
one flight of stairs.  He reported that he had to go to the 
Urgent Care at VA approximately once every three months as a 
result of asthma attacks that were not relieved by his inhaler.  
At these times, he was given nebulizer treatments.  However, when 
the examiner reviewed the Veteran's VA treatment records he did 
not see any records of urgent care visits for asthma within the 
past year.

Upon examination the Veteran was well developed and well 
nourished.  His pulse was 84, respirations 20, blood pressure 
130/86, 130/88 sitting, and 130/84 reclining.  His lungs were 
clear to auscultation and percussion without rales, rhonchi, or 
wheezing.  There was no prolongation of the expiratory phase.  
There was no increase in the Veteran's AP diameter.  A cardiac 
exam was normal.  A chest x-ray was within normal limits.  

The examiner reviewed the Veteran's pulmonary function testing 
from July 21, 2004 which was apparently done because the prior 
test was uninterpretable.  The July 21, 2004 PFTs showed a post-
bronchodilator FEV-1 of 60 percent predicted, and a FEV-1/FVC of 
62 percent.  The examiner opined that the Veteran's post-
bronchodilator FEV-1 best reflected the Veteran's pulmonary 
dysfunction.

Based on the results of this test, the RO proposed to reduce the 
Veteran's rating for his asthma to 30 percent and the Veteran was 
afforded a predetermination hearing with respect to this.  At his 
hearing, the Veteran testified that he felt that his PFTs were 
inaccurate because he had used his inhaler on the morning of the 
test.  He denied receiving any private treatment for his asthma. 
He testified that while an at home treatment for asthma was 
considered he was never actually prescribed this treatment.  He 
reported that he worked in the construction industry in the past 
but that he could no longer do this type of work due to his 
asthma.  He reported that his last employment was in a factory in 
2001 but that he had not worked since that time.  

As a result of the Veteran's testimony at his hearing he was re-
administered PFTs in December 2004.  They showed a post-
bronchodilator FEV-1 of 53.4 and FEV-1/FVC of 65.  However, the 
examining physician opined that the tests were of poor quality 
and consistent with poor effort.  The results were not credible.  
She opined that the post bronchodilator study of July 21, 2004 
was a good study with a post-bronchodilator FEV-1 of 60. 

VA treatment records from February 2005 show that the Veteran 
received a nebulizer treatment for his asthma due to faint 
wheezing throughout but with good air movement.  At that time, 
the Veteran reported that he went to a bar the night before and 
was around a lot of smoke and that he was resultantly having an 
asthma attack. In October 2005 during a routine clinic visit the 
Veteran was advised to wear a mask when he was working outside 
and exposed to irritants.  At that time the Veteran was noted to 
have shortness of breath, wheezes, and dyspnea on exertion.  

In a March 2006 letter that the Veteran submitted in conjunction 
with his VA Form 9 he reported that he sad "several 
incapacitating asthma attacks" and that he could not exercise or 
visit friends who wore perfume or cologne. 

The Veteran was administered PFTs in October 25, 2006.  At that 
time, his post-bronchodilator FEV-1 was 47.6 percent predicted 
and his FEV-1/FVC was 57 percent predicted.  

Subsequent VA treatment records show intermittent treatment for 
asthma.  The Veteran was prescribed an inhaled immunosuppressant 
that he was instructed to use prior to exposures to substances 
that irritated his airways. 

In May 2009 the Veteran submitted a letter in which he indicated 
that his asthma was exacerbated by perfume, cologne, diesel 
fumes, ragweed, and pollen.  He reported that it was also 
exacerbated if he lay flat on his back and so he slept with 
pillows under his back or in a recliner.  He reported that he 
could not walk for longer than 5 minutes or 200 yards without 
experiencing wheezing and shortness of breath.  He reported that 
he could not utilize stairs.  He could not run or jog. During 
summer and early fall he had difficulty performing activities 
outdoors.  He reported that he usually had to wear a mask when he 
was out in public and that if he starts wheezing, coughing, and 
draining it takes several days to a week to recover.  

The Veteran was reexamined with respect to his asthma on July 15, 
2009.  At that time, the Veteran's records reflected that he was 
treated for an asthma attack in May 2009 and that he also sought 
treatment in March, April, and May 2009.  The Veteran reported 
that he had severe asthma attacks twice per month.  He reported 
that his asthma was worse seasonally or when the weather changed.  
He also reported that his asthma got worse with exertion.  The 
Veteran reported that walking up one flight of stairs would 
precipitate an asthma attack.  He reported that perfumes and 
other smells also would precipitate asthma attacks.  He reported 
that he was currently in vocational rehabilitation learning to be 
a hospitality host.  Previously he tried mechanics but he was 
unable to be around the diesel oil or other engine smells since 
they precipitated asthma attacks. The examiner reported that the 
Veteran was not on oral or systemic corticosteroids.  He had not 
had respiratory failure and had not been hospitalized for his 
asthma.  He took several medications for his asthma and allergies 
which included various inhalers.  He reported only occasionally 
having a dry cough, usually with asthma, and shortness of breath 
when he had asthma attacks or when he exerted himself. He did not 
report any sweats or fevers, weight loss, or anorexia.  He did 
not have home oxygen, hemoptysis, or sputum production.  He did 
not have monthly visits to a physician although he had frequent 
visits for exacerbations during seasons when his asthma was 
worse.

On examination the Veteran's blood pressure was 136/93, oxygen 
saturation at room air was 97 percent, respiration was 18, pulse 
101, and temperature 97.7.  His oropharynx was benign.  The 
Veteran was in no acute distress.  His lungs revealed slight 
prolongation of the expiratory phase but no active wheezing.  
There were good breath sounds in all areas without rales, rubs, 
or rhonchi.  Pulmonary function testing showed severe and 
worsening obstruction that was partially reversible.  The FEV-1 
post-bronchodilator was 53 percent predicted and FEV-1/FVC was 64 
percent.  The examiner opined that the post-bronchodilator FEV-1 
was the best indication of the Veteran's diseases status.

The examiner opined that the Veteran's asthma would prevent him 
from working in any occupation that required heavy exertion which 
would precipitate an attack or any occupation that would expose 
him to abnormal or intense fumes or vapors that would precipitate 
an asthma attack.  He should be able to do sedentary work in a 
controlled environment.

Review of the Veteran's treatment records show that in August, 
September, October, and November of 2009 the Veteran received 
respiratory therapy.  

In a letter dated in January 2010 the Veteran contended that his 
asthma had not improved since the time he was granted a 100 
percent evaluation in 2001. 

In April 2010 the Veteran had another exacerbation of his asthma 
and was given a breathing treatment and a steroid taper.  He 
received follow up care a week after his initial treatment for 
this exacerbation.

The Veteran was reexamined in November 2010.  At that time the 
Veteran reported that he had daily problems with his asthma.  He 
reported severe attacks 2 to 3 times per month and that he had to 
use his rescue inhaler 2 or 3 times per day.  Weather, allergens, 
perfumes, colognes, exercise, and climbing stairs precipitated 
asthma attacks.  The Veteran reported that was currently a full 
time student working to learn hotel management.  He reported that 
he had to leave class several times an hour because of colognes 
or perfumes in the room and that this created some difficulties 
for him.  Nonetheless, he was able to maintain successful 
enrollment in the program.  He reported that he previously tried 
to work in diesel mechanics but was unable to do so due to the 
fumes.  

The examiner noted that the Veteran had visits to physicians for 
asthma attacks twice in August 2009, once in September 2009, once 
in November 2009, once in April 2010, and an emergency room visit 
for an asthma attack in August 2010.  The Veteran had not been 
hospitalized for his asthma.  He had not required oxygen therapy 
and had not been on a ventilator.  He was presently on a tapering 
dose of oral steroids as well as several inhalers and allergy 
medications.  He had a dry cough but no fevers, sweats, weight 
loss, hemoptysis, or sputum production.  

The Veteran's blood pressure was 128/88.  His respirations were 
18.  His pulse was 105.  He was in no acute distress and his 
oropharynx was benign.  His tympanic membranes were normal.  The 
lungs revealed some prolonged expiratory wheezes but no 
difficulty breathing.  Pulmonary function tests showed an FEV-1 
of 54.6 percent after bronchodilator and the examiner opined that 
this was the best indicator of the Veteran's present lung 
function.

He opined that the Veteran's asthma was severe and limited him to 
work in sedentary positions because of his precipitation of 
asthma with activity.  Also, he was limited in that he had to 
avoid certain colognes, perfumes, and other smells which seemed 
to precipitate attacks so special accommodations would have to be 
made for him as far as work or any activities in that respect. 

The Veteran's SSA records show that he sought disability benefits 
for asthma.  His vocational rehabilitation file shows that he is 
enrolled in college for hospitality management through the 
vocational rehabilitation program.

In a December 2010 letter the Veteran reiterated that he is on 
several medications for asthma, has difficulty being around 
certain smells, and was given special accommodations in college 
allowing him to sit in an area that is away from the fragrances 
of colognes and perfumes and he is allowed to leave the area when 
necessary.  The Veteran argued that he was likely to fail in 
obtaining and maintaining employment in hospitality management 
after graduation because of the need to be around the public.

The evidence does not show that the Veteran met the criteria for 
a rating in excess of 30 percent prior to October 25, 2006.   
Prior to that time, the only valid PFT showed an FEV-1 of 60 
percent predicted, and a FEV-1/FVC of 62 percent.  The examiner 
opined that the Veteran's post-bronchodilator FEV-1 best 
reflected the Veteran's pulmonary dysfunction.  While he received 
lower scores on two other PFTs, the interpreting physicians found 
the results of those tests not to be credible, and opined that 
the FEV-1 of 60 percent best reflected the Veteran's pulmonary 
status.  During that time, while there was treatment for asthma, 
there were not at least monthly visits to a physician or evidence 
of at least 3 courses of systemic corticosteroids per year.

However, on October 25, 2006 the Veteran was administered a PFT 
showing an post-bronchodilator FEV-1 was 47.6 percent predicted 
and his FEV-1/FVC was 57 percent predicted.  While the 
interpreting health care provider does not indicate whether the 
FEV-1 or FEV-1/FVC best reflected the Veteran's pulmonary status, 
the Board notes that with respect to the Veteran's other PFTs, 
the examiners opined that FEV-1 best reflected the severity of 
the Veteran's asthma so it is reasonable to conclude that the 
FEV-1 of 47.6 better reflected the Veteran's pulmonary function 
on October 25, 2006 than did the higher FEV-1/FVC.  Thus, giving 
the benefit of the doubt to the Veteran, he met the criteria for 
a 60 percent rating as of this date.  A 60 percent rating is also 
consistent with the Veteran's frequent visits to health care 
providers for treatment of his asthma and his use of multiple 
asthma medications on a regular basis.

However, the Veteran was not shown to meet the criteria for an 
evaluation in excess of 60 percent at any time.  The Veteran's 
post-bronchodilator FEV-1 and FEV-1/FVC were never below 40 
percent when tested.  There were no episodes of respiratory 
failure.  While the Veteran intermittently used oral steroids to 
treat exacerbations, this was not on a daily basis.  The only 
daily use medications that were prescribed to the Veteran were 
inhaled rather than systemic, and thus do not meet the criteria 
for a 100 percent rating. 

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
include asthma attacks, wheezing, and shortness of breath that 
limit his activities to some degree.  The Veteran's breathing 
problems are expressly contemplated by the rating schedule. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  The Veteran was granted the 
benefit of the doubt in increasing his rating for asthma to 60 
percent effective October 25, 2006.  With respect to the other 
time periods at issue, the preponderance of the evidence was 
against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

IV.  TDIU

The Veteran contends that he is unable to work because of his 
service connected disabilities. 

The Veteran is presently service connected for asthma, rated 60 
percent disabling; chronic maxillary sinusitis, rated 10 percent 
disabling; allergic rhinitis with deviation of nasal septum, 
rated 10 percent disabling; shin splints, right leg, rated 
noncompensably disabling; shin splints, left leg, rated 
noncompensably disabling; and epididymitis, rated noncompensably 
disabling.  His combined disability rating is 70 percent.  It is 
noted that the Veteran did not meet the schedular requirements 
for TDIU prior to October 25, 2006, the date of which this 
decision increased his rating for his asthma to 60 percent; prior 
to that time, the Veteran's combined disability rating was 40 
percent. 

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a).  

Additionally it is VA's policy that all Veterans who are unable 
to follow a substantially gainful employment by reason of service 
connected disabilities shall be rated totally disabled.  
Therefore, referral to the Director, Compensation and Pension 
Service, for extraschedular consideration is warranted in all 
cases of Veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Where a Veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  Rather, the question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment.  To make this determination, 
the Veteran's level of education and previous work experience may 
be considered, but not his age or any impairment caused by non 
service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of 
Veterans Appeals (Court) observed that the regulations governing 
the award of benefits for individual employability are 
"apparently conflicting as to whether an objective ('average 
person') or subjective ('the veteran') standard applies in 
determining 'unemployability' in a particular case."  Id at 167.  
The VA General Counsel addressed the Court's concern in a 
precedential opinion, concluding that Veterans who are unable to 
secure and follow any substantially gainful occupation as the 
result of their service-connected disabilities, viewed in light 
of their individual circumstances, but without regard to age, 
should be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Further, the General Counsel clarified that the 
term 'unemployability' is synonymous with 'inability to secure 
and follow a substantially gainful occupation.' VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 100%, 
and only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown,  7 Vet. 
App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides." Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that 
"[m]arginal employment shall not be considered substantially 
gainful employment."

The Moore court cited the following language from Timmerman v. 
Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United 
States Court of Appeals for the Eighth Circuit addressed 
unemployability in the Social Security disability context: 

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

Given the action taken herein, the Veteran met the schedular 
criteria for TDIU as of October 25, 2006, prior to that time, he 
did not meet the criteria as his disability rating was then only 
40 percent.  However, while the evidence shows that the Veteran's 
ability to be employed is subject to certain limitations, it was 
not shown that the Veteran was unable to perform substantially 
gainful employment as a result of his service connected 
disabilities at any time during the period relevant to this 
appeal. 

The Veteran previously worked in construction and did factory 
work; he was last employed in a factory in 2001.  He tried to 
work as a mechanic but he could not handle the exposure to diesel 
and other fumes in the workshop environment.  His highest degree 
of education completed was high school; however the Veteran was 
currently enrolled in a hospitality management associate degree 
program through the VA vocational rehabilitation program.  While 
the Veteran required certain accommodations with respect to this 
program, including being able to sit in an area away from 
fragrances such as perfume and cologne, and being able to get up 
and leave the room when necessary, he was nonetheless 
successfully able to perform in the program with these 
accommodations. SSA records show that the Veteran applied for 
disability benefits, but these were not granted and the Veteran 
was appealing the SSA's decision.

The evidence shows that while the Veteran cannot do work that 
involves strenuous activity or exposure to unusual fumes, he is 
able to perform sedentary work with some accommodation to enable 
him to avoid exposure to perfumes and colognes. 

The examiner who performed the July 2009 evaluation of the 
Veteran's asthma opined that the Veteran's asthma would prevent 
him from working in any occupation that required heavy exertion 
which would precipitate an attack or any occupation that would 
expose him to abnormal or intense fumes or vapors that would 
precipitate an asthma attack.  He should be able to do sedentary 
work in a controlled environment. Similarly, the examiner who 
performed the November 2010 evaluation of the Veteran's pulmonary 
functioning opined that the Veteran's asthma was severe and 
limited him to work in sedentary positions because of his 
precipitation of asthma with activity.  Also, he was limited in 
that he has to avoid certain colognes, perfumes, and other smells 
which seem to precipitate attacks so special accommodations would 
have to be made for him as far as work or any activities in that 
respect.  However, neither of these examiners opined that the 
Veteran was unable to work in a sedentary environment, so long as 
he was not exposed to fumes or triggering smells such as perfume 
or cologne. 

The Veteran was examined with respect to his sinusitis and 
allergies in July 2009.  At that time, the Veteran described his 
problem as chronic profuse nasal discharge with exacerbations.  
There was no history of injury or trauma in the past.  He did 
have a history of responding to any type of fumes, such as gas, 
perfume and other fragrances, and dust with profuse watery 
discharge and severe nasal congestion.  The Veteran reported that 
he could go to places like shopping malls because the various 
fragrances present caused him to become quite congested.

The Veteran had no history of swelling or abnormalities over the 
paranasal sinus structures.  He denied any ear diseases and there 
was no evidence of swallowing or throat abnormalities. 

Upon examination, the Veteran was alert and oriented.  There were 
no lesions or abnormalities of the head found.  The ears were 
normal and hearing was within normal limits.  Upon examination of 
the nose, the Veteran had a profuse watery discharge which 
required constant attention on his part.  The external nasal and 
paranasal sinus structures did not show any masses, indurations, 
or other abnormalities.  Internally, any time that the nasal 
speculum was placed into the nose the Veteran developed an acute 
profuse discharge.  The septum was mildly deviated.  The 
turbinates were moderately hyperemic.  Heavy watery discharge was 
present.  There were no visible polyps.  The examiner was unable 
to clinically evaluate the sinuses.  

The examiner opined that the Veteran had a severe allergic 
rhinitis which was as likely as not a sinus-asthma complex.  He 
was experiencing profuse parasympathetic outpouring of secretions 
from the nasal cavity as a result.

The examiner opined that the Veteran would find it difficult to 
be in certain situations with this continuous profuse nasal 
discharge.  The examiner noted that the Veteran was currently 
taking college classes and had to sit in the back of the room and 
had permission from the instructor to leave as necessary due to 
severe nasal congestion.  However, this would not preclude 
gainful employment.  

The Veteran's shin splints were examined in July 2009.  The 
Veteran did not report any treatment for his shin splints 
although he was prescribed shoe inserts for pain in his arches 
which the Veteran related to his spin splint pain.  At that time, 
the Veteran reported that he experienced intermittent sharp, 
shooting pains down the inside of both lower legs to the arches 
with swelling in both arches.  Flare ups occurred once a week 
whenever the Veteran stood more than 30 minutes or sat more than 
1 hour at a time.  The flare ups subsided in several minutes 
after walking and stretching both legs. 

The Veteran was independent in all of his activities of daily 
living without adaptive equipment.  He was independent with 
ambulation.  He occasionally used a straight cane once per month 
due to aching in his legs and thighs.

The Veteran reported that he was currently a full time college 
student majoring in hotel and restaurant management and his shin 
splints have not affected his school work.  He last worked in a 
steel mill in 2001; at that time, his leg pain affected his 
ability to efficiently walk and carry materials more than 100 
yards at a time.

Upon examination, there was no swelling, deformity, angulations, 
drainage, redness, or increased heat of either leg.  There was 
tenderness to palpation of the medial anterior aspect of both 
legs.  The Veteran could stand on one leg, toe and heel walk, and 
his gait was normal and unaided.  The examiner noted that during 
a flare up the Veteran could have an increase in his bilateral 
leg pain that affected his functional capacity but the examiner 
could not estimate this functional limitation without 
speculation.

X-rays showed cortical thickening representing periosteal change 
in the lateral right and left tibia indicating shin splinting.  
The examiner diagnosed shin splints.

The examiner opined that the Veteran's chronic shin splints would 
affect his ability to participate in employment that involved 
continuous standing and walking. 

The Veteran was examined with respect to his epididymitis.  The 
Veteran had not had a recurrence of this disorder after service.  
He occasionally felt a little sharp tingle in the area where his 
left testicle was removed but reported no other symptoms.  The 
Veteran did not have any lethargy, weakness, anorexia, weight 
loss or weight gain based on the urinary tract.  He had a 
cytoscopy done at the VA in 2006 for hematuria but it was 
negative for malignancy.  The Veteran reported that he was told 
he had some small stones and he had two additional occasions when 
he passed a small renal stone but no other kidney or renal 
problems.  He had no difficulty voiding, no hesitancy, dysuria, 
decreased stream, incontinence, or nocturia.  He urinated about 
every 2 to 3 hours in the day time.  There was no surgery on the 
urinary tract except the prior removal of the left testicle.  
There were no recurrent urinary tract infections, no acute 
nephritis, and no other hospitalizations for urinary tract 
problems.  There were no neoplasms, catheterizations, dilations, 
no diet therapy, and no special medications.  He developed some 
erectile dysfunction which was effectively treated with 
medication.  The examiner diagnosed erectile dysfunction and 
status post (s/p) epididymitis and removal of the left testicle.  
He opined that the Veterans genitourinary problem and erectile 
dysfunction and s/p epididymitis did not prevent employability.

The Veteran contends that he is unable to work because of his 
asthma, allergies, and shin splints.  Although he is enrolled in 
college he noted that he was given accommodations and he opined 
that an employer would not likely give him the same type of 
accommodations with regard to avoiding certain smells and 
fragrances.  He opined that although he was enrolled in a college 
program for hospitality management he would not successfully be 
able to perform in this occupation because he would have to work 
with the public and be exposed to fragrances.  Also, he would 
have to be on his feet for many hours which would be made 
difficult by his shin splints.  

While the Veteran's choice of career in hotel management may not 
be ideal given his functional limitations, his inability to be 
around certain smells and his inability to engage in much 
physical exertion does not prevent him from engaging in 
substantially gainful employment.  The Veteran is able to work in 
sedentary positions as long as some accommodation is made so that 
he is not exposed to scents such as perfumes and colognes.  The 
Veteran is currently successfully pursuing a college education, 
and is therefore likely possesses the skills that are necessary 
to perform work other than physical labor, despite his past 
employment history.  Moreover, he is able to successfully perform 
in college with the only necessary accommodations being that he 
is allowed to sit in the back of the room and to leave class as 
necessary when his asthma or congestion becomes severe.  He is 
then able to return to class.  There is no reason to believe that 
similar accommodations could not be made to enable the Veteran's 
employment. As noted above, all of the evidence indicates that he 
can do sedentary work as long as he is not exposed to excessive 
fumes, perfumes, or colognes.  

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim.  See, 
e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 
 

ORDER

A rating in excess of 30 percent for the period prior to October 
25, 2006 is denied. 

A rating of 60 percent, but no higher, is granted for the period 
beginning October 25, 2006.

3.  A rating in excess of 60 percent for the period beginning 
July 15, 2009 is denied.

4.  TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


